Exhibit 10.19

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

     This Seventh Amendment to Loan and Security Agreement (“Amendment”) is made
as of the 17th day of November, 2004 by and among LASALLE BUSINESS CREDIT, LLC,
a Delaware limited liability company (successor by merger to LASALLE BUSINESS
CREDIT, INC.) (“Lender”), Two Commerce Square, Suite 2610, 2001 Market Street,
Philadelphia, PA 19103, and STONEPATH GROUP, INC., a Delaware corporation
(“Stonepath”), CONTRACT AIR, INC., a Minnesota corporation (“Contract Air”),
DISTRIBUTION SERVICES, INC., a Minnesota corporation (“Distribution Services”),
GLOBAL CONTAINER LINE, INC., a Washington corporation (“Global Container”),
M.G.R., INC., d/b/a AIR PLUS LIMITED, a Minnesota corporation (“Air Plus”), NET
VALUE, INC., a Delaware corporation (“Net Value”), STONEPATH LOGISTICS DOMESTIC
SERVICES, INC., a Delaware corporation (“Logistics”), STONEPATH LOGISTICS
GOVERNMENT SERVICES, INC., f/k/a Transport Specialists, Inc., a Virginia
corporation (“Government Services”), STONEPATH LOGISTICS INTERNATIONAL SERVICES,
INC., a Delaware corporation (“International Services I”), STONEPATH LOGISTICS
INTERNATIONAL SERVICES, INC., f/k/a Global Transportation Services, Inc., a
Washington corporation (“International Services II”), STONEPATH OFFSHORE
HOLDINGS, INC., a Delaware corporation (“Offshore Holdings”), STONEPATH
OPERATIONS INC., a Delaware corporation (“Operations”), and UNITED AMERICAN
ACQUISITIONS AND MANAGEMENT, INC. d/b/a UNITED AMERICAN FREIGHT SERVICES, INC.,
a Michigan corporation (“United American”, and together with Stonepath, Contract
Air, Distribution Services, Global Container, Air Plus, Net Value, Logistics,
Government Services, International Services I, International Services II,
Offshore Holdings and Operations are referred to herein collectively as the
“Loan Parties” and each individually as an “Loan Party”).

BACKGROUND

     A.      Loan Parties and Lender are parties to a certain Loan and Security
Agreement dated May 15, 2002 (as it may heretofore have been or may hereafter be
from time to time modified, amended, restated or replaced, the “Loan
Agreement”), pursuant to which Loan Parties established certain financing
arrangements with Lender. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Loan Agreement. The Loan
Agreement and all of the Other Agreements are referred to herein collectively as
the “Initial Loan Documents”.

     B.      Loan Parties and Lender have agreed that certain modification
should be made to the terms and provisions of the Loan Agreement on the terms
and conditions set forth in and according to the provisions of this Amendment.

     NOW, THEREFORE, with the foregoing Background incorporated by reference and
made a part hereof and intending to be legally bound, the parties agree as
follows:

     1.     Confirmation of Indebtedness. Loan Parties confirm and agree that as
of the close of business on November 16, 2004, they are indebted to Lender under
the Loan Documents, without any deduction, defense, setoff, claim or
counterclaim of any nature whatsoever, in the aggregate principal amount of
$15,281,300, comprised of: (a) $11,631,300 outstanding with respect to the
Revolving Credit Loans, (b) $3,500,000.00 outstanding with respect to the Bridge
Loan, and (c) $150,000 outstanding with respect to outstanding Letters of
Credit, plus all accrued interest, fees, costs and expenses (including
attorneys’ fees) incurred to date in connection with the Loan Agreement and
related agreements.

 

--------------------------------------------------------------------------------



 



     2.     Acknowledgment of Existing Defaults. Loan Parties represent and
warrant that as of the date of this Amendment, the Events of Default listed on
Schedule 1 attached hereto and made part hereof (“Existing Defaults”) have
occurred and are presently outstanding under the Loan Agreement and that no
other Event of Default, or event which, with the passage of time, or the giving
of notice, or both, would constitute an Event of Default, is outstanding under
the Loan Agreement.

       3.     Waiver of Existing Defaults. Upon the effectiveness of this
Amendment, Lender waives the Existing Defaults; provided however, such waiver
shall in no way: (a) constitute a waiver of any subsequent breach or violation
of any of the covenants referenced on Schedule 1 hereto, or any other Event of
Default which may occur, (b) constitute a waiver of any outstanding Event of
Default other than the Existing Defaults, or (c) obligate Lender to provide any
waiver of any other Event of Default (whether similar or dissimilar) at any time
in the future.

       4.     Amendments to Loan Agreement. Upon the effectiveness of this
Amendment, the Loan Agreement shall be amended as follows:

 
          (a)     Amendments to Definitions. Section 1 of the Loan Agreement
shall be amended as follows:

 
               (i)     The definition of “Applicable Margin” contained in
Section 1 of the Loan Agreement shall be deleted in its entirety and replaced by
the following:

          “Applicable Margin” shall mean 2.00%.”

               (ii)     The definition of “Consolidated EBITDA” shall be
modified to delete clause (iii) therefrom.

 
               (iii)     The definition of “Consolidated Net Income” shall be
modified to delete the words “from the sale or other disposition of assets” in
the 3rd line thereof.

 
               (iv)     The definition of “Permitted Earn-Out Payment shall be
modified (A) to delete clause (i) in its entirety therefrom; (B) to delete
clauses (A) and (B)(1) from clause (ii) (leaving clause (B)(2), subject to (C)
below, as a condition to the making of any such payment; and (C) to delete the
number “$750,000.00” in clause (ii) thereof and replace it with the number
“$2,500,000.00.”

 
               (v)     A new definition entitled “Projected Restructuring
Charges” shall be added to Section 1 of the Loan Agreement as follows:

              “Projected Restructuring Charges” shall mean restructuring charges
applied, in accordance with GAAP, against income, not exceeding, for the
purposes hereof, $4,383,399 (of which $2,383,399 consists of charges previously
disclosed to Lender, including $2,083,399 relating to the Indianapolis
Plainfield facility and $300,000 relating to separation expenses, and of which
$2,000,000 consists of charges not yet finalized by Loan Parties or disclosed to
Lender) taken by Loan Parties after September 30, 2004.

2

--------------------------------------------------------------------------------



 

          (b)     Amendment to Advance Rate. Section 2(a)(i) of the Loan
Agreement shall be amended to add the following in the fourth line thereof after
the words “eighty-five percent (85%)”:

              , “or in the case of Eligible Accounts of United American and
Government Services, seventy-five percent (75%),”

 
          (c)     Availability Calculations. The parties confirm that for all
purposes under all provisions of the Loan Agreement all calculations of
borrowing availability in respect of both the Revolving Loan Limit and the
Maximum Loan Limit shall take into account (i.e., be reduced by the amount of)
all reserves which then exist.

 
          (d)     Amendment to Letter of Credit Limit. Section 3(a) of the Loan
Agreement shall be amended by deleting the number “$2,000,000” in the 6th line
thereof and replacing it with the number “$1,000,000.”

 
          (e)     Amendment to Interest Rates. The option of Loan Parties to
have any Loans bear interest based or indexed upon the LIBOR Rate (including
without limitation (i) converting any Prime Rate Loans to LIBOR Rate loans and
(ii) maintaining any existing Loans which presently are LIBOR Rate Loans as
LIBOR Rate Loans after the effectiveness of this Amendment) shall be terminated.

 
          (f)     Amendment to Unused Line Fee. Section 4(c)(ii) of the Loan
Agreement shall be amended by deleting the percentage “0.35%” in the second line
of such section and replacing it with the percentage “0.50%.”

 
          (g)     Amendment to Terms of Prepayment Fee. Section 4(c)(iii) of the
Loan Agreement shall be deleted in its entirety and replaced by the following:

              Prepayment Fee: In the event that (except as otherwise provided in
Subsection 4(c)(viii) below) Loan Parties elect to terminate this Agreement
prior to the last day of the Term, which Loan Parties may elect to do at any
time upon not less than 10 days prior written notice to Lender, and prepay all
of the Liabilities hereunder, Loan Parties shall, if such prepayment occurs
after May 17, 2005, pay to Lender a prepayment fee (“Prepayment Fee”) in United
States Dollars equal to 1.0% of the Maximum Loan Limit.

 
          (h)     Amendment to Letter of Credit Fees. The first sentence of
Section 4(c)(iv) of the Loan Agreement shall be amended by deleting the words
“Applicable Margin applied as a per annum rate to” and replacing them with the
words “4.0% per annum.”

3

--------------------------------------------------------------------------------



 

          (i)     Amendment of Termination Date. The first sentence of Section
10 of the Loan Agreement shall be amended by deleting the date “May 15, 2007” in
the second line of such section and replacing it with “January 31, 2006.”

 
          (j)     Amendment of Indebtedness Covenant. Section 13(b) of the Loan
Agreement shall be modified to add a new clause (vi) at the end thereof as
follows:

               “(vi) a capital lease with a total obligation not exceeding
$75,000.”

          (k)     Amendment of Acquisition Covenant. Section 13(d)(i)(D) of the
Loan Agreement shall be amended to delete the words “except in connection with
Permitted Acquisitions.” As a result thereof, all provisions in the Loan
Agreement referencing or relating to Permitted Acquisitions shall be
inapplicable other than in respect of Permitted Acquisitions which had been
consummated prior to the effectiveness of this Amendment.
 

          (l)     Amendment to Investments and Loans Covenant. Notwithstanding
anything contained in Section 13(f) to the contrary, no Loan Party shall make,
after the date hereof, (i) any loan to or investment in, or otherwise make any
payment or assume or agree to perform any obligation, to or on behalf of any
Foreign Subsidiary or (ii) any Permitted Technology Investment or any loan,
investment or other payment, or assume or agree to perform any obligation, in
respect of a Permitted Technology Investment.

 
          (m)     Amendment of Financial Covenants.

 
               (i)     Sections 14(a) and (b) of the Loan Agreement shall be
deleted in their entirety.

 
               (ii)     Section 14 of the Loan Agreement shall be amended by
adding the following new subsections (it being understood that for the purpose
of calculations made in respect of subsection (e) below, Consolidated EBITDA
shall exclude Projected Restructuring Charges):

      “(e) (1) Stonepath shall have a Consolidated EBITDA in the following
minimum amounts for the following periods:      

Period   Minimum Amount   3 months ended 12/31/04 $ 1,220,000   3 months ended
3/31/05   (635,000 ) 6 months ended 6/30/05   675,000   9 months ended 9/30/05  
4,100,000   12 months ended 12/31/05   7,200,000  

    (2) Stonepath shall have a Consolidated EBITDA, without taking into account
the performance and financial results of all Foreign Subsidiaries, in the
following minimum amounts for the following periods:

4

--------------------------------------------------------------------------------



 

Period Minimum Amount   3 months ended 12/31/04 ($525,000)   3 months ended
3/31/05 (2,075,000 ) 6 months ended 6/30/05 (2,350,000 ) 9 months ended 9/30/05
100,000   12 months ended 12/31/05 2,100,000        (3) Logistics shall have a
Consolidated EBITDA in the following minimum amounts for the following periods:

      Period Minimum Amount   3 months ended 12/31/04 ($450,000 ) 3 months ended
3/31/05 (1,490,000 ) 6 months ended 6/30/05 (2,110,000 ) 9 months ended 9/30/05
(1,660,000 ) 12 months ended 12/31/05 (600,000 )     (4) International Services
shall have a Consolidated EBITDA in the following minimum amounts for the
following periods:    

Period Minimum Amount   3 months ended 12/31/04 ($360,000 ) 3 months ended
3/31/05 (1,055,000 ) 6 months ended 6/30/05 (695,000 ) 9 months ended 9/30/05
1,320,000   12 months ended 12/31/05 2,220,000  

       (f)   Capital Expenditures. Loan Parties shall be entitled to make
Capital Expenditures not exceeding $750,000 in the fourth quarter of 2004
and not exceeding $2,000,000 in 2005.”      

     5.     Acknowledgements.

 
          (a)     Without in any way limiting or modifying Lender’s continuing
discretion to establish, increase or decrease reserves, it is understood and
agreed that a reserve in the amount of $2,500,000.00 has been established
against the Borrowing Base and that Lender has no duty or obligation to reduce
or eliminate any such reserve.

 
          (b)     Loan Parties acknowledge and agree that neither Lender nor any
affiliate of Lender has any commitment or obligation of any kind to provide a
loan, letter of credit or other credit enhancement or support with regard to any
credit facility being sought, considered or negotiated by any Loan Party or any
Subsidiary of any such entity.

5

--------------------------------------------------------------------------------



 

     6.     Additional Facility Fee. Loan Parties covenant and agree that, in
consideration for the accommodations and amendments provided for herein, Loan
Parties shall pay to Lender an additional facility fee (“Additional Facility
Fee”) equal to .50% times the sum of the Maximum Loan Limit and the then unpaid
principal balance of the Bridge Loan, owing and payable on the date hereof, and
also on each six-month anniversary of the date hereof, until the Liabilities are
paid in full, each such fee, upon payment thereof, being nonrefundable.

       7.     Representations and Warranties. Each Loan Party represents and
warrants to Lender that:

 
          (a)     Except as set forth on Schedule II attached hereto, all
warranties and representations made to Lender under the Loan Agreement and
related agreements and documents are true and correct as to the date hereof.

 
          (b)     The execution and delivery by each Loan Party of this
Amendment and the performance by each such Loan Party of the transactions herein
contemplated (i) are and will be within its powers, (ii) have been authorized by
all necessary corporate action, and (iii) are not and will not be in
contravention of any order of any court or other agency of government, or of any
law, or be in conflict with, result in a breach of, or constitute (with due
notice and/or lapse of time) a default under any such indenture, agreement or
undertaking or result in the imposition of any lien, charge or encumbrance of
any nature on any of the properties of such Loan Party or under the articles or
certificate of incorporation or bylaws or other corporate governance document of
any such Loan Party.

 
          (c)     This Amendment and any related agreement or document will be
valid and binding on and enforceable against each Loan Party in accordance with
its respective terms.

       8.     Collateral. As security for the payment of all Liabilities now or
in the future existing, each Loan Party hereby confirms and agrees that all
security interests and liens granted to Lender by any one of them continue in
full force and effect and shall continue to secure all such Liabilities. All
Collateral remains free and clear of any liens other than Permitted Liens.
Nothing herein contained is intended in any way to impair or limit the validity,
priority and extent of the existing security interest of Lender in and liens
upon the Collateral of any Loan Party.

       9.     Effectiveness Conditions. This Amendment shall be effective upon
completion of the following conditions precedent (all documents to be in form
and substance satisfactory to Lender and Lender’s counsel):

 
          (a)     Execution and delivery of this Amendment by all parties
hereto;

 
          (b)     Delivery of (i) an incumbency certificate from the secretary
or other appropriate officer of each Loan Party certifying the name, title and
signature of the officer of each such Loan Party executing this Amendment on
behalf of such party and (ii) a copy of the resolutions and/or written actions
or consents of the boards of directors of each Loan Party authorizing the
execution of this Amendment and the performance of the transactions contemplated
hereby, certified as complete and correct and in full force and effect by the
secretary or other appropriate officer of each such Loan Party;

6

--------------------------------------------------------------------------------



 

          (c)     Payment to Lender of the Additional Facility Fee required to
be paid on the date hereof plus all fees and expenses (specifically including
attorneys’ fees) incurred in relation to the preparation and execution of this
Amendment; and

 
          (d)     Execution and/or delivery of any and all other agreements,
instruments and documents requested by Lender to effectuate and implement the
terms hereof.

       10.     Ratification of Initial Loan Documents. Except as expressly set
forth herein, all of the terms and conditions of the Loan Agreement is hereby
ratified and confirmed and continue unchanged and in full force and effect. All
references to the Loan Agreement shall mean the Loan Agreement as modified by
this Amendment. No modification hereof shall be binding or enforceable unless in
writing and signed by the party against whom enforcement is sought.

       11.     Governing Law. THIS AMENDMENT, AND ALL MATTERS RELATING HERETO OR
ARISING HEREFROM, SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD TO PENNSYLVANIA’S OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS) AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, EXCLUDING PERFECTION
OF THE SECURITY INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE COMMONWEALTH OF
PENNSYLVANIA, WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT
JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. If any provision of this
Amendment shall be held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or remaining
provisions of this Amendment.

       12.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement. Signature by facsimile shall bind the parties hereto.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
[SIGNATURES ON FOLLOWING PAGE]







7

--------------------------------------------------------------------------------



 

     IN WITNESS WHEREOF, the parties have executed this Seventh Amendment to
Loan and Security Agreement the day and year first written above.

  LENDER:   LASALLE BUSINESS CREDIT, LLC       By:    

--------------------------------------------------------------------------------

    Name: William H. Moul, Jr.     Title: Vice President       LOAN PARTIES:  
STONEPATH GROUP, INC.       CONTRACT AIR, INC.       DISTRIBUTION SERVICES, INC.
      GLOBAL CONTAINER LINE, INC.       M.G.R. INC., d/b/a AIR PLUS LIMITED    
  NET VALUE, INC.       STONEPATH LOGISTICS DOMESTIC SERVICES, INC.      
STONEPATH LOGISTICS GOVERNMENT SERVICES, INC.,
f/k/a Transport Specialists, Inc.       STONEPATH LOGISTICS INTERNATIONAL
SERVICES, INC,
a Delaware Corporation       STONEPATH LOGISTICS INTERNATIONAL SERVICES, INC.,
f/k/a/ Global Transportation Services, Inc., a Washington Corporation      
STONEPATH OFFSHORE HOLDINGS, INC.       STONEPATH OPERATIONS, INC.       UNITED
AMERICAN ACQUISITIONS AND MANAGEMENT, INC.
d/b/a UNITED AMERICAN FREIGHT SERVICES, INC.       BY:    

--------------------------------------------------------------------------------

    Name: Bohn H. Crain     Title: Treasurer

8

--------------------------------------------------------------------------------



 

SCHEDULE I
EXISTING DEFAULTS

Violation of Sections 14(a) and (b) of the Loan Agreement as of March 31, June
30 and September 30, 2004.

Violation of Section 12(c) by virtue of Stonepath’s failure to timely file a
Form 10-Q Quarterly Report with the Securities and Exchange Commission for the
nine month period ending September 30, 2004.

Dennis Pelino is no longer the Chief Executive Officer of Stonepath, but remains
Chairman.






9

--------------------------------------------------------------------------------



 

SCHEDULE II

1. The Loan Parties and their subsidiaries have made intercompany loans and/or
advances to as permitted by Section 13(f)(ii) of the Loan Agreement.

    2. Stonepath is a party to the following actions:

                The Company has been named as a defendant in seven purported
class action complaints filed in the United States Court for the Eastern
District of Pennsylvania between September 24, 2004 and October 5, 2004. Also
named as defendants in these actions are officers Dennis L. Pelino, Bohn H.
Crain and Thomas L. Scully. These cases have now been consolidated for all
purposes in that court under the caption In re Stonepath Group, Inc. Securities
Litigation, Civ. Action No. 04-4515. The plaintiffs seek to represent a class of
purchasers of the Company’s shares between May 7, 2003 and September 20, 2004,
and allege claims for securities fraud under Sections 10(b) and 20(a) of the
Securities Exchange Act of 1934. These claims are based upon the allegation that
certain public statements made during the period from May 7, 2003 through August
9, 2004 were materially false and misleading because they failed to disclose
that the Company’s Domestic Services operations had improperly accounted for
accrued purchased transportation costs. The plaintiffs are seeking compensatory
damages, attorneys’ fees and costs, and further relief as may be determined by
the Court. The court’s order consolidating the seven lawsuits envisions that the
plaintiffs will file a consolidated amended complaint, which has not yet
occurred. The Company and the individual defendants believe that the plaintiffs’
claims are without merit and intend to vigorously defend against them.

       The Company has been named as a nominal defendant in a shareholder
derivative action on behalf of the Company that was filed on October 12, 2004 in
the United States District Court for the Eastern District of Pennsylvania under
the caption Ronald Jeffrey Neer v. Dennis L. Pelino, et al., Civ. A. No.
04-cv-4971. Also named as defendants in the action are all of the individuals
who were serving as directors of the Company when the complaint was filed, J.
Douglas Coates, Robert McCord, David R. Jones, Aloysius T. Lawn and John H.
Springer, and officers Bohn H Crain and Thomas L. Scully. The derivative action
alleges breach of fiduciary duty, abuse of control and gross mismanagement,
waste of corporate assets, and unjust enrichment. These claims are based upon
the allegation that the defendants knew or should have known that the Company’s
public filings for Fiscal Year 2003 and for the first and second quarters of
Fiscal Year 2004, and certain press releases and public statements made during
the period from May 7, 2003 through August 9, 2004 were materially misleading
because they failed to disclose that the Company’s Domestic Services operations
had improperly accounted for accrued purchased transportation costs. The
derivative action seeks compensatory damages in favor of the Company, attorneys’
fees and costs, and further relief as may be determined by the court. The
defendants have not yet responded to the derivative action, but believe that it
is without merit and intend to vigorously defend themselves against the claims
raised in this action.

 

--------------------------------------------------------------------------------



 

       The Company has received notice that the Securities and Exchange
Commission (“Commission”) is conducting an informal inquiry to determine whether
certain provisions of the federal securities laws have been violated in
connection with the Company’s accounting and financial reporting. As part of the
inquiry, the staff of the Commission has requested a meeting to receive an
overview of the Company’s announced intention to restate its financial
statements and its previous restatement of its financial statements earlier this
year.

           The Company has settled the suit brought by Emergent Capital
Investment LLC in the United States District Court for the Southern District of
New York in exchange for the payment by the Company of $50,000 on or before
November 30, 2004.

           On October 22, 2004, Douglas Burke, filed a two-count action against
United American Acquisitions, Inc. (“UAF”), Stonepath Logistics Domestic
Services, Inc., and the Company in the Circuit Court for Wayne County, Michigan.
Mr. Burke is the former President and Chief Executive Officer of UAF. The
Company purchased the stock of UAF from Mr. Burke on May 30, 2004 pursuant to a
Stock Purchase Agreement. At the closing of the transaction Mr. Burke received
$5,100,000 and received the right to receive an additional $11,000,000 in four
annual installments based upon UAF’s performance in accordance with the Stock
Purchase Agreement. Subject to the purchase, Stonepath Logistics Domestic
Services, Inc. and Mr. Burke entered into an Employment Agreement. Mr. Burke’s
complaint alleges that the defendants breached the terms of the Employment
Agreement and Stock Purchase Agreement and seeks, among other things, the
production of financial information, unspecified damages, attorney’s fees and
interest. The defendants believe that Mr. Burke’s claims are without merit and
intend to vigorously defend against them.

    3. Stonepath has not timely filed its Form 10-Q Quarterly Report for the
period ending September 30, 2004.

    4. The Loan Parties have incurred Indebtedness permitted by the Loan
Agreement.

    5. Since the initial date of the Loan Agreement, the organizational
structure has been revised to reflect the addition of the businesses that have
been acquired by Stonepath within the terms permitted by the Loan Agreement.

 

--------------------------------------------------------------------------------